DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 8 objected to because of the following informalities: The limitation “the inner shell” is recited, which should be “the metallic inner shell”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the core”, which lacks antecedent basis. For purposes of examination, it is presumed that “the core” refers to the metallic inner shell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 4,393,292) in view of Baumann (US 2011/0290531).
Regarding claims 1-2, Inoue discloses an apparatus comprising a tubular electrode made of copper or brass (col. 4, lines 36-40). The apparatus is used for forming cavities in a workpiece (col. 1, lines 15-19). The tubular electrode includes a channel having fluid communication with machining fluid (col. 4, lines 54-59). Inoue does not expressly teach a brass alloy layer disposed over the tubular electrode and exhibiting a greater zinc content.
Baumann teaches a cutting electrode comprising an inner core and a covering layer on the inner core (¶ 29). The covering layer is a brass having a zinc concentration of at least 51% (¶ 24) compared to the 0% or 2%-40% zinc content of the core (¶ 33). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to form a higher zinc containing brass layer on the copper or brass tubular electrode of Inoue, as suggested by Baumann, because providing a wire with a zinc covering increases cutting performance and using a high zinc brass covering increases wear resistance which also improves cutting performance while avoiding the problems associated with a pure zinc covering (¶ 7).
Regarding claims 3-5, Baumann teaches the brass covering contains β and γ phase brass (¶ 13).
Regarding claim 6, Baumann teaches the brass covering has a thickness of about 23 µm (¶ 47).
Regarding claim 7, Baumann teaches a top layer of zinc oxide may cover the surface of the brass covering and form an outer surface of the electrode (¶ 30).
Regarding claim 8, Inoue discloses providing a tubular electrode made of copper or brass (col. 4, lines 36-40). Inoue does not expressly teach depositing a layer of zinc over the tubular electrode to form a composite electrode, heat treating the electrode and drawing.
Baumann teaches forming a brass covering layer on a cutting electrode (¶ 29). This covering layer is formed via the following steps: coating with Zn (¶ 23), heat treating in atmosphere conditions to form brass (¶ 23-24) and finish drawing of the wire to its final dimensions (¶ 25). It would have been obvious at the effective time of filing for one of ordinary skill in the art to form a brass alloy layer on the tubular electrode of Inoue, as suggested by Baumann, because providing a wire with a zinc covering increases cutting performance and using a high zinc brass covering increases wear resistance which also improves cutting performance while avoiding the problems associated with a pure zinc covering (¶ 7).
Regarding claims 10-12, Baumann teaches the brass covering contains β and γ phase brass (¶ 13).
Regarding claim 13, Baumann teaches the brass covering has a thickness of about 23 µm (¶ 47).
Regarding claim 14, Baumann teaches the heat treating can be done twice at two different temperatures, the first step at 500-800°C and the second step at a temperature of over 600°C (¶ 24). The process of the prior art combination therefore 
Regarding claim 15, Baumann teaches that after heat treating, there is a β-phase brass layer beneath a brass layer containing γ-phase brass (¶ 28).
Regarding claim 16, Baumann teaches that drawing of the wire may form cracks and spalling (i.e., discontinuities) in the top portion of the covering layer, with material from below penetrating to the surface of the electrode (¶ 36).
Regarding claim 17, Baumann teaches the covering may be continuous or discontinuous (¶ 36).
Regarding claim 18, Baumann teaches that drawing of the wire may form cracks and spalling (i.e., discontinuities) in the covering layer (¶ 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barthel (6,566,622), Ezaki (US 5,514,845) and Leao (US 2010/0243612) are cited to illustrate the state of the prior art with respect to electrodes for EDM milling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784